                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

BRANDEN MYKAL COOK,                         )       C/A NO. 4:18-00361-MGL-TER
                                            )
                      Plaintiff,            )
                                            )
       vs.                                  )          ORDER DISMISSING
                                            )        FIFTH CAUSE OF ACTION
                                            )       AND REMANDING CASE TO
CITY OF NORTH MYRTLE BEACH;                 )            STATE COURT
CITY OF NORTH MYRTLE BEACH                  )
POLICE DEPARTMENT; and LORIE                )
HALE, in her capacity as an officer,        )
                                            )
                      Defendants.           )
                                            )

       This matter is before the Court upon joint motion of the parties requesting any claims

brought pursuant to 42 U.S.C. § 1983 (Fifth Cause of Action) be dismissed and the case be

remanded back to state court. ECF No. 19. It is hereby

       ORDERED all claims brought pursuant to 42 U.S.C. § 1983 (Fifth Cause of Action) are

hereby DISMISSED WITHOUT PREJUDICE. It is

       FURTHER ORDERED the remaining causes of action, which are brought pursuant to

State law, are hereby REMANDED back to State Court.


                                            s/ Mary Geiger Lewis
                                            MARY GEIGER LEWIS
                                            UNITED STATES DISTRICT JUDGE

January 9, 2019
Columbia, South Carolina
